CHABOT, </., concurring: Both the majority and Judge Goffe agree with the result that petitioner is not entitled to any deduction for insurance premiums for the years before us in the instant case. If, as appears to be the case, the majority are unwilling to agree with Judge Goffe’s extension of prior case law as the justification for this result, then it would be the more prudent course of action to (1) note the “law of large numbers” analysis, (2) observe that that analysis would lead to the same result in the instant case but perhaps different results in other cases, and (3) indicate that the parties in other cases may wish to argue in their cases the strengths and weakness of that analysis and present the appropriate expert testimony. This approach would have preserved our opportunity to carefully evaluate a well-grounded exposition of both sides regarding the “law of large numbers” analysis. See Concord Consumers Housing Cooperative v. Commissioner, 89 T.C. 105, 106 n. 3 (1987), and the concurring opinion by Judge Kórner, 89 T.C. at 125. Instead, the majority have committed us to certain decisions in cases not before us (p. 1027), decisions that might not be justified by the records made in those cases. As' Judge Parker has indicated, we do a disservice to other taxpayers when we so boldly announce the result of future cases under these circumstances. Sterrett, Goffe, and Cohen, JJ., agree with this concurring opinion.